 1

 2

 3                              UNITED STATES DISTRICT COURT

 4                                    DISTRICT OF NEVADA

 5 UNITED STATES OF AMERICA,
                                                            Case No. 2:16-cr-00265-GMN-NJK
 6                 Plaintiff,
     vs.                                                    ORDER
 7
     JOHNNY RUSSELL NEDDENRIEP,                             (Docket No. 1912)
 8
                   Defendant.
 9

10         Pending before the Court is a stipulation between the United States and counsel for

11 Defendant Johnny Russell Neddenriep to extend the deadline for Defendant’s reply to the United

12 States’ response to Defendant’s motion to dismiss. Docket No. 1912. The parties submit that

13 Defendant’s counsel needs extra time to file the reply because of a surgery she underwent.

14         For good cause shown, the Court GRANTS the stipulation. Docket No. 1912. The Court

15 extends the deadline for Defendant Neddenriep’s reply to October 26, 2019.

16         IT IS SO ORDERED.

17         DATED: October 18, 2019

18

19
                                                NANCY J. KOPPE
                                                UNITED STATES MAGISTRATE JUDGE
20

21

22

23
